MEMORANDUM **
California state prisoner Robert John Garcia appeals pro se from the district court’s dismissal of his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
*49Garcia contends that the district court erred by dismissing his petition. We disagree. Garcia filed his § 2254 petition after expiration of the one-year limitations period set forth by 28 U.S.C. § 2244(d). The filing of Garcia’s state habeas petitions did not toll the limitations period, see Jim-inez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001), and Garcia does not contend that he is entitled to equitable tolling, see, e.g., Rasberry v. Garcia, 448 F.3d 1150, 1153 (9th Cir.2006).
We decline to address Garcia’s unex-hausted challenge to the Board of Prison Terms’s denial of parole in June 2006. See 28 U.S.C. § 2254(b)(1); McQuown v. McCartney, 795 F.2d 807, 809 (9th Cir. 1986) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.